Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Pratt on February 26, 2021.

The application has been amended as follows: 
In the Claims:
	Claim 1, line 9, the phrase “driving of the motor;” has been amended to --driving of the motor and generates an input pattern to apply a first tension to the wire to determine a fit of the second belt;--.
	Claim 1, line 15, the phrase “a first tension” has been amended to --the first tension--.
	Claim 8, line 4, the phrase “applying a first tension to the wire by using the motor” has been amended to --generating an input pattern to apply a first tension to the wire by using the motor, to determine a fit of the second belt--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Yamamoto et al. (2016/0235615) discloses an assist system (Fig. 13A) comprising: a first belt (wearing part 62, Fig. 13A) to be worn on an upper body of a user (this is a recitation of intended use, and the belt is able to be worn just above the waist, see Fig. 13C); a second belt (wearing part 60, Fig. 13A) to be worn on a knee of the user (this is a recitation of intended use, and the belt is able to be worn on a knee region, see Figs. 13A-13C); an elongated force transmission element (force transmission band 58, Fig. 13A) having a first end (proximal end) and a second end (distal end); a motor (motor 64, Fig. 13A) coupled with the first end (motor 64 is shown to be coupled with the proximal end of the band 58, Fig. 13A), the motor (64) being disposed on the first belt (motor 64 is disposed on the first belt 62, Fig. 13A), the second end (distal end of 58, Fig. 13A) being coupled with the second belt when the motor is disposed on the first belt (see Fig. 13A, the distal end of 58 is coupled with the second belt 60 and the motor 64 is disposed on the first belt 62); a drive controller (driver 54, Fig. 5) that controls driving of the motor (see lines 3-7 of [0070]; and see para. [0109]); a gyro sensor (gyro sensor 32, Fig. 13A) that is disposed on the second belt (60, Fig. 13A) and that measures a magnitude of an angular velocity of movement of the second belt (it is mounted on the second belt) about a direction perpendicular to a longitudinal direction of the elongated force transmission element (it is a triaxial angular velocity 
Yamamoto is silent regarding the elongated force transmission element being a wire, the drive controller generating an input pattern to apply a first tension to the wire to determine a fit of the second belt; the first tension being applied to the wire; the first condition being that the magnitude of the angular velocity is greater than or equal to a first threshold value; and the first information being output as a notification to the user as a text, an image, or a vibration; the first information indicates that the second belt is worn on the knee loosely based on the angular velocity of the movement of the second belt in response to the first tension applied to the wire, and the first threshold value is larger than a magnitude of an angular velocity of movement of the second belt worn on the knee tightly about the direction perpendicular to the longitudinal direction of the wire 
However, it is noted that the force transmission band (58) is a flexible (line 4 of [0009]) element which is wound via a motor in order to apply tension (see lines 3-11 of [0061]). Thus, other tensile elements such as wires or cables would be expected to perform equally as well. Furthermore, such wire-based tension applicators are known in the art.
For example, Walsh et al. (2016/0107309) teaches a related force assist system (Fig. 8) wherein a force transmission element is a wire (cable 142, Fig. 8) which is wound via a motor (motor 246, Fig. 8; see the third sentence of [0150]) in order to apply tension to assist motion of the individual based upon where the wire (142) is attached to the exosuit (see the first two sentences of [0081], and each joint can have its own actuator unit, see the second sentence of [0149]).
Furthermore, Kim et al. (2017/0049658) teaches a related motion assistance apparatus for the upper leg (Fig. 1) which may be wire-driven (see the last sentence of [0085]). Kim includes a controller (90, Fig. 1), and a gyro sensor (inertial sensor 50, Fig. 1, which includes gyroscopes, see the last sentence of [0117]. This sensor may be attached directly to a leg of the user, see the last sentence of [0121]) to determine the angular velocity of the leg of the user (see para. [0021] and the last sentence of [0121]). The controller compares a magnitude of angular velocity to a first threshold value (see para. [0022] and the first sentence of [0123], the device determines the motion of the user to be an “extension motion” when the angular velocity is greater than or equal to a second set value). This allows the controller to determine which gait state is associated 
Additionally, Ruosso et al. (2009/0118651) discloses a related device for applying forces to a leg of a user (Fig. 1) which includes a belt (strap 1, Fig. 1) and a controller (micro controller 526, Fig. 13) configured to determine first information such as when the belt (1) is loose (see the first sentence of [0074]) and output this information as a notification to a user as a text or image (see the last 11 lines of [0067], see the penultimate sentence of [0095], and see the “LOOSE STRAPS” comment in box 968 of Fig. 28. Thus, the notification is provided as a text comment or graphical image).
However, none of the prior art of record teaches, discloses, or fairly suggests the drive controller generating an input pattern to apply a first tension to the wire to determine a fit of the second belt; the first condition being that the magnitude of the angular velocity is greater than or equal to a first threshold value; the first information indicates that the second belt is worn on the knee loosely based on the angular velocity of the movement of the second belt in response to the first tension applied to the wire, and the first threshold value is larger than a magnitude of an angular velocity of movement of the second belt worn on the knee tightly about the direction perpendicular to the longitudinal direction of the wire in response to a second tension applied to the wire.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herken et al. (2013/0324894) discloses a CPR compression belt which includes accelerometer(s) to detect slippage of the belt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785      

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785